Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 
Response to Arguments
Applicant argues that the new claim limitations of 01/03/2022 overcome the current rejection. Specifically the new claim limitation requiring improved storage stability in that the total lubricant composition show no signs of crystallization for 2 days at 6C. This is not persuasive.
As set forth in MPEP 2112, where applicant claims a composition interms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the 
The USPTO has a sound basis for believing that the products of the prior art and the instant application are the same. The same base oil is used in the same amount. The same methacrylate polymer using the same mixture and concentration of acrylate monomers is used in the same amount. As such the oil/polymer composition would remain liquid and show no signs of crystallization for 2 days storage at 6C.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has the newly added phrase “…in that the oil formulation polymer remains a liquid…”. It is unclear if the methacrylate polymer must remain a liquid, the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al (US 2015/0232783 A1) and Jeon et al (US 2016/0040087 A1) and Cannon et al (US 5958851)
Regarding claims 1-21, Gokhale teaches an oil formulation composition (abstract) comprising:
A.  One or more vegetable oils are required as an essential part of the invention as a base oil, see p 14-15. This includes any vegetable oil or oils. Specifically stated for 
This satisfies the fatty acid combinations required (please see below as a secondary reference is used to prove this combination of fatty acids) and the limitations of claims 4 and 19. The secondary oil may specifically be canola oil.
B. A polymethacrylate polymer.
The polymer has several monomers. See p 24 for a monomer matching Markush structure I of claim 1. This is used in the amount of 0.5% to 20% of the polymer, see p 28. 
See p 30 for a monomer matching Markush structure II of claim 1. This is used in the amount of 60-95% of the monomers. See p 34 for amount.
See p 35-37 for Markush structure 3 III of claim 1. This is used in the amount of 0.5 to 30% of the monomers, see p 39.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Example 1 and 2 (p 102-103) has a ratio of monomers C2:C3 in the range of 0.1 to 10. The polydispersity of the polymer is 1 to 6 (p 6) and a number average molecular weight of 1000 to 50,000 (p 61). Thus the weight average molecular weight encompasses the range of 20 to 200 kg/mol.
The polymer is used as an additive package (p 93) with a base oil that is a mixture of vegetable oils (p 97), as such the amount of polymer used overlaps the range of 1-20% of the total composition.
Gokhale does specifically state the amount of fatty acids and the ratios of those acids to each other. Gokhale does require the use of vegetable oils which have the required the appropriate ratios of fatty acids.  The secondary reference Jeon is used below to show that the oils have the required fatty acids.
Jeon teaches a lubricant composition which uses vegetable oils as a reactant to a base oil. Jeon is only used here to prove the oils required for use in Gokhale have the fatty acids required by the claims.
Jeon teaches that Cocoa butter, Palm oil, and cotton oil and beef tallow has 20%-80% or more of palmitic acid, stearic acid and eicosanoic acid. See table 3 and 4 of pages 3 and 4. They also contains 20%-80% of saturated or unsaturated fatty acids with up to 3 points of unsaturation and having 16, 18, and 20 carbons. The fatty acid mixture may also be less than 20% saturated C-16-22 fatty acids and more than 70% unsaturated fatty acids.
As set forth in MPEP 2112, where applicant claims a composition interms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the 
The USPTO has a sound basis for believing that the products of the prior art and the instant application are the same. The same base oil is used in the same amount. The same methacrylate polymer using the same mixture and concentration of acrylate monomers is used in the same amount. As such the oil/polymer composition would remain liquid and show no signs of crystallization for 2 days storage at 6C.
Cannon is only used here to show that it is well known and understood in the art that polymethacrylate polymers are known in the art and used to improve the cold storage stability of vegetable oils. For abstract for oil. See column 11 lines 1-15. With use of these types of polymers in a vegetable base oil temperatures as low as -25C can be used for storage. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771